Citation Nr: 0948494	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an increased initial rating for service-
connected post-traumatic stress disorder (PTSD).  

2.	Entitlement to service connection for a heart disorder as 
secondary to the service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, sister, sister-in-law



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1967 to March 1971.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.      

In a July 2007 decision, the Board found that an increased 
rating to 70 percent was warranted for the Veteran's PTSD 
from August 19, 2003.  And the Board found service connection 
unwarranted for a heart disorder.  The Veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an October 2008 Court Order, based on a 
September 2008 Joint Motion filed by the parties to this 
matter, this case was remanded to the Board for additional 
consideration or development.  Following an additional review 
of the record, the Board finds a decision appropriate at this 
time.  


FINDINGS OF FACT

1.	The evidence of record does not preponderate against the 
Veteran's claim that his PTSD has resulted in total 
occupational and social impairment.    

2.	The evidence of record does not preponderate against the 
Veteran's claim that his coronary heart disease is related to 
his service-connected PTSD.  




CONCLUSIONS OF LAW

1.	The criteria for a 100 percent evaluation for PTSD have 
been approximated from August 19, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.	The Veteran's heart disorder has been aggravated by to his 
service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claims, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim for Increased Rating

The Veteran claimed service connection for PTSD on August 19, 
2003.  In the July 2004 rating decision on appeal, the RO 
granted the Veteran's claim, and awarded a 30 percent 
disability rating effective the date of claim in August 2003.  
Following the Veteran's notice of disagreement with the 
assigned rating, the RO, in the August 2005 Statement of the 
Case, increased the Veteran's disability evaluation to 50 
percent effective the date of claim.  The Veteran appealed 
this issue to the Board in September 2005, arguing that a 
higher evaluation is due here.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim).    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The RO service connected the Veteran for PTSD under 
Diagnostic Code [DC] 9411 of 38 C.F.R. § 4.130.  Under DC 
9411, ratings of 0, 10, 30, 50, 70, and 100 percent may be 
assigned.  As the Veteran has already been assigned a 70 
percent evaluation, the Board will limit its analysis to 
whether a 100 percent evaluation would be appropriate here.  

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In this matter, the relevant evidence consists of a January 
2004 VA compensation examination report, a March 2004 letter 
from the Veteran's therapist at the Vet Center, March and 
June 2004 private psychiatric evaluation reports, a March 
2005 letter from the Veteran's treating VA physician, a June 
2005 VA compensation examination report, an October 2005 
report by the Veteran's treating VA physician, VA and private 
treatment records, records retrieved from the Social Security 
Administration (SSA), transcripts of the Veteran's March and 
July 2005 personal hearings with the RO, a transcript of the 
March 2007 Travel Board hearing, other statements from the 
Veteran, and lay statements received in January 2005 from the 
Veteran's family.  Following a review of the evidence, the 
Board finds the evidence divided with regard to the severity 
of the Veteran's PTSD symptoms.  

Certain evidence of record would support a finding that the 
Veteran's symptoms are not severe.  The January 2004 VA 
compensation examiner, who indicated a review of the claims 
file, found the Veteran with mild PTSD symptoms.  The 
examiner noted that the Veteran reported some restricted 
range of affect and some emotional numbing.  He reported 
irritability and some degree of hypervigilance.  He described 
some startle response when surprised.  This examiner also 
noted that the Veteran had not had nightmares in years, and 
that he described intense memories that did not rise to the 
level of flashbacks.  The examiner indicated that the Veteran 
described his feelings as mainly sadness.  The examiner noted 
that the Veteran had been able to maintain his interests.  He 
had no sense of foreshortened future from his PTSD.  He had 
no problem with sleeping, and no difficulty concentrating.  
The examiner stated that the Veteran's symptoms caused some 
constriction in social and occupational functioning.  And 
again, the January 2004 VA examiner characterized the 
Veteran's symptoms as mild.  

Similarly, the March 2004 letter from the Veteran's Vet 
Center indicated an absence of severe current PTSD symptoms.  
The therapist mainly focused on the Veteran's in-service 
stressors and experiences in Vietnam.  He noted the Veteran's 
nightmares upon returning from Vietnam, and the Veteran's 
recent employment in apartment remodeling and driving.  He 
noted the increased symptoms the Veteran had been 
experiencing.  He stated that the Veteran had difficulty 
expressing his feelings, isolates, reacts angrily, has 
nightmares, and has a startle response.  

Certain private reports also indicate that the Veteran has 
functioned socially and occupationally despite his diagnosed 
PTSD.  March and June 2004 private psychiatric reports noted 
"not severe" psychiatric impairment.  These reports noted a 
diagnosis of anxiety-related disorder.  The reports noted the 
Veteran's vigilance and scanning, and noted the Veteran's 
recurrent and intrusive memories.  The reports noted no 
restrictions on daily living, no difficulties in maintaining 
social functioning, mild difficulties in maintaining 
concentration, persistence, and pace, and no repeated 
episodes of decompensation.  

Moreover, the June 2005 VA compensation examiner found the 
Veteran's PTSD symptoms to be mild.  This examiner noted the 
Veteran's marital problems, social isolation, mild sleep 
disturbances, decreased energy, occasional suicidal ideation, 
recurrent and distressing intrusive memories with 
physiological reactivity, avoidance, numbing, irritability, 
anger, restricted affect, anxiety, and depression.  But the 
examiner also noted no suicide attempts and no history of 
abuse or assaults.  He noted the Veteran's appearance as 
clean, neatly groomed, cooperative, friendly, relaxed, with 
unremarkable psychomotor activity, unremarkable speech 
patterns, intact attention and concentration, full 
orientation, unremarkable thought process without delusions 
or hallucinations, with good insight, appropriate behavior, 
no panic attacks, good impulse control, no homicidal ideation 
or intent, no problems of daily living, and intact and normal 
memory.  This examiner noted a diagnosis of adjustment 
disorder with depressed mood.  He stated that this disorder 
is secondary not to PTSD, but to the Veteran's nonservice-
connected disorders (to include heart, back, neurological, 
and arthritic disorders).  This examiner described the 
Veteran's PTSD symptoms as mild, and stated that the effect 
of the PTSD on social functioning was mild.  And this 
examiner also noted that the Veteran was then unemployed.  He 
noted that the Veteran attributes his unemployment to his 
psychiatric disorder, but the examiner found the Veteran's 
unemployment mainly due to his nonservice-connected medical 
disorders rather than to his PTSD.  The June 2005 examiner 
assigned the Veteran a Global Assessment of Functioning (GAF) 
score of 65 and described the Veteran's prognosis as good.    

Other evidence of record, however, indicates that the 
Veteran's PTSD is productive of severe symptoms, and even 
total impairment.    

April to May 2004 VA treatment notes indicate symptoms such 
as distressing, intrusive thoughts, nightmares, flashbacks, 
emotional upset with physical reactions when reminded of 
distressing events, feeling suppression, loss of interest, 
isolation from others, emotional numbness, sleep 
difficulties, irritability, angry outbursts, concentration 
impairment, hyper-alertness, and exaggerated startle 
response.  These records indicate retarded psychomotor 
functions, constricted affect, and lethargy.  These records 
also indicate GAF scores between 50 and 60.  VA treatment 
records dated in August 2004 indicate depression, distress, 
anxiety, moderate psychomotor retardation, and affective 
profile deterioration compared with a previous visit.  VA 
treatment records dated in October and November 2004 indicate 
that the Veteran has difficulty sleeping.  And VA treatment 
notes dated between February and July 2005 note GAF scores of 
48.  These records also note impaired concentration and 
depression.   

The March 2005 letter from the Veteran's treating VA 
physician stated that the Veteran received ongoing treatment, 
including medication management and individual counseling.  
He described the Veteran as significantly depressed, anxious, 
with impaired sleep, intrusive thoughts, avoidance behavior, 
and feelings of hopelessness.  This examiner stated moreover 
that the Veteran's disorder was not expected to change due to 
the severity of the psychiatric problems, and that the 
Veteran would remain permanently and totally disabled.  

The October 2005 report by the Veteran's treating physician 
(conducted for purposes of the Veteran's SSA disability 
claim) noted the Veteran as extremely and markedly impaired 
in most occupational areas.  

VA treatment records dated from December 2005 to January 2006 
reiterate the Veteran's complaints of intrusive memories, 
sleep disturbances, and startle response.  These records note 
a GAF score of 50.  

And the lay statements of record indicate severe PTSD 
impairment.  The record contains lay statements from the 
Veteran's spouse, sister, and sister-in-law, and from the 
Veteran himself.  This evidence notes the Veteran's 
nightmares, exaggerated startle response, social isolation, 
anger, depression, and intrusive memories.  In considering 
this lay evidence, the Board notes that a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons without medical expertise or training are 
not competent to offer medical evidence on matters involving 
diagnosis and etiology).  But lay testimony is competent to 
establish the presence of observable symptomatology.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, in a matter 
such as this lay persons are competent to comment on 
symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

In sum, the Board finds the evidence of record in equipoise 
on the issue of whether the Veteran's PTSD symptoms amount to 
total impairment and, therefore, whether a 100 percent 
evaluation would be warranted here.  See 38 C.F.R. § 4.130, 
DC 9411.  

On the one hand, private and VA compensation examiners found 
the Veteran to be coherent, oriented, and cognitively sound.  
But the lay witnesses, certain VA treatment notes, and the 
Veteran's treating physician present a different perspective.  
This evidence indicates that the Veteran continues to be 
compulsively obsessed with his Vietnam experiences, and that 
the intrusive thoughts emerging from this compulsivity have 
resulted in an inability to establish and maintain effective 
social and occupational relationships.  Indeed, the Board 
finds persuasive the Veteran's treating physician, who has 
consistently characterized the Veteran's PTSD as severe, 
extreme, and marked.  It was this examiner who ultimately 
found the Veteran totally and permanently disabled.  

As such, the Board finds this an appropriate case in which to 
invoke VA's doctrine of reasonable doubt, and thereby find 
the Veteran totally impaired.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also 38 C.F.R. § 4.130, DC 9411.  As 
such, a 100 percent rating is warranted for PTSD from the 
date of the Veteran's claim on August 19, 2003.  See 
Fenderson, supra.    

III.  The Merits of the Claim for Secondary Service 
Connection

The Veteran claimed secondary service connection for a heart 
disorder in August 2003.  The Veteran maintains that his 
service-connected PTSD relates to a current heart disorder.  
In the July 2004 rating decision on appeal, the RO denied the 
Veteran's claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As noted in Part II of this decision, the record clearly 
demonstrates that the Veteran currently has PTSD.  The record 
also demonstrates that the Veteran has a current heart 
disorder.  38 C.F.R. § 3.310(a).  VA and private medical 
records note the Veteran's current coronary artery disease.  
These records show that the Veteran has undergone 
angioplasties and stent placements for coronary artery 
disease.  As no medical evidence of record disputes this 
diagnosis, the first element of 38 C.F.R. § 3.310 is 
established here.    

On the issue of whether the Veteran's PTSD relates to his 
heart disorder, the Board finds that the evidence does not 
preponderate against the Veteran's claim.  See Alemany, 
supra.  

Certain evidence of record counters the Veteran's claim that 
his PTSD and heart disorder are related.  A January 2004 VA 
compensation examiner, who examined the Veteran's heart and 
claim to secondary service connection, found PTSD and heart 
disease unrelated.  The examiner noted that PTSD symptoms 
caused the Veteran's heart to race.  But he stated that PTSD 
does not cause heart disease.  The examiner stated that this 
position was the consensus of the personnel at his facility, 
and stated that his opinion was based on current medical 
literature.  This examiner stated that, based on evidence of 
family heart disease, the Veteran's disorder was likely due 
to aging and family history.  A June 2006 VA compensation 
examiner also found it unlikely that the Veteran's PTSD 
related to his heart disorder.  This examiner stated that the 
consensus of the medical examiners at his facility was that 
PTSD does not cause or aggravate cardiac disease.  This 
examiner stated that coronary artery disease has an organic 
etiology related to significant risk factors such as the 
Veteran's lipid disorder, hypertension, age, and heavy 
smoking.  The examiner went on to say that he was unable to 
find any credible source that supports the Veteran's theory 
of aggravation in this matter.  

By contrast, other VA and private examiners support the 
Veteran's claim to nexus.  A March 2005 letter from one of 
the Veteran's treating physicians, a private cardiologist, 
stated that it was known that coronary artery disease 
severity and manifestations were adversely influenced by 
mental stress.  This examiner noted the possibility, given 
the mental stress from the Veteran's PTSD, that the Veteran's 
coronary artery disease may have been influenced by the PTSD.  
In July 2005, another of the Veteran's treating physicians (a 
VA physician) stated in a letter to the RO that "[i]t is 
recognized that PTSD symptoms can intensify medical 
illnesses, including cardiac disease."  The physician then 
stated that the Veteran's cardiac disease would continue to 
be affected by the Veteran's worsening PTSD symptoms.  And 
certain journal articles of record submitted by the Veteran 
support the theory that PTSD can either cause or aggravate 
heart disease.  

The Board has closely reviewed this conflicting evidence.  
And the Board finds that, collectively, the evidence does not 
preponderate against the Veteran's claim.  The Board finds 
the VA opinions against the Veteran's claim persuasive as 
they were submitted by specialists who indicated assessment 
of the Veteran personally.  See Reonal v. Brown, 5 Vet. App. 
548 (1993) (the weight of a medical opinion is diminished 
where the basis for the opinion is not stated).  Moreover, 
these examiners supported their opinions with rationales.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (supporting clinical data 
or other rationale should accompany medical opinion).  
Likewise, the Board finds the opinions in favor of the 
Veteran to be persuasive.  These were issued by the Veteran's 
treating physicians, specialists who were presumably familiar 
with the Veteran's medical condition.  Id.  

As such, the Board again finds this an appropriate matter in 
which to invoke VA's doctrine of reasonable doubt.  The Board 
therefore finds service connection warranted for a heart 
disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

1.	A higher initial disability rating of 100 percent, for 
service-connected PTSD, is granted from August 19, 2003, 
subject to the laws and regulations controlling the award of 
monetary benefits.  

2.	Service connection for coronary artery disease is granted.      



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


